Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-20-2006

Lebegern v. Forman
Precedential or Non-Precedential: Precedential

Docket No. 05-1992




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Lebegern v. Forman" (2006). 2006 Decisions. Paper 7.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/7


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-1992


             JEAN L. LEBEGERN, Administratrix Ad Prosequendum and
              Administratrix for the Estate of Daniel L. Carson, Deceased;
                  JANET GOLONKA; INSURANCE COMPANY

                                            v.

       GLENN FORMAN, INDIVIDUALLY and t/a FORMAN'S AUTO BODY
        a/k/a FOREMAN'S AUTO a/k/a FORMAN'S COLLISION CENTER
         a/k/a FORMAN'S SERVICE CENTER; STEPHEN J. CRACKER;
               MICHAEL J. WEISS, an Adult Individual, Individually
          and t/a MIKE'S TRUCK CENTER AND GOOD TIME CYCLES;
                KENNETH W. ALBERT, t/a GOOD TIME CYCLES

                                            Jean L. Lebegern,

                                                         Appellant.


                    On Appeal from the United States District Court
                              for the District of New Jersey
                                 (D.C. No. 02-cv-05598)
                     District Judge: Honorable Jerome B. Simandle


                              Argued on January 12, 2006

              Before: FUENTES, ROSENN* and ROTH**, Circuit Judges.




       *This case was submitted to the panel of Judges Fuentes, Rosenn and Roth. Judge
Rosenn died after submission, but before the filing of the opinion. The decision is filed
by a quorum of the panel. 28 U.S.C.§46(d).
       **Judge Roth assumed senior status on May 31, 2006.
ROTH, Circuit Judge:

                       ORDER AMENDING SLIP OPINION

      IT IS ORDERED that the published Opinion in the above case, filed on

December 18, 2006, be amended as follows:

      On page 11, Line 2, delete the word “preceeds” and replace with “precedes”.


                                       By the Court,

                                              /s/ Jane R. Roth
                                                    Circuit Judge

Dated: December 20, 2006